             Case 2:19-cr-00035-RAJ Document 276 Filed 04/27/20 Page 1 of 1




1                                                            The Honorable Richard A. Jones
2
3
4
5
                         UNITED STATES DISTRICT COURT FOR THE
6
                           WESTERN DISTRICT OF WASHINGTON
7                                    AT SEATTLE
8
9      UNITED STATES OF AMERICA,                       NO. CR19-035RAJ
10                           Plaintiff,
11                                                     ORDER DENYING DEFENDANT
                                                       IRONS’ MOTION TO MODIFY
12                      v.
                                                       BOND CONDITION
13     RHETT IRONS,
14
                             Defendant.
15
16
            THIS MATTER comes before the Court on Defendant Irons’ Motion to Modify
17
     Bond Condition. Having considered the Motion, the Government’s Response, and the
18
     files and pleadings herein,
19
            IT IS ORDERED that Defendant Irons’ Motion to Modify Bond Condition to
20
     permit contact with witness Deana West (Dkt. #268) is DENIED. Defendant Irons may
21
     renew his motion after he self-surrenders to serve his custodial term. Any such motion
22
     must be accompanied by a certification from Deana West that she agrees the no-contact
23
     bond condition may be lifted.
24
            DATED this 27th day of April, 2020.
25
26
27
                                                    A
                                                    The Honorable Richard A. Jones
28                                                  United States District Judge
      ORDER DENYING MOTION TO
      MODIFY BOND CONDITION - 1
